DETAILED ACTION
This office action is in response to the appeal brief filed on 09/29/2021.

STATUS OF CLAIMS
Claims 1-22 are pending.
 	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-22 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 1, 12, and 21, it is unclear what is meant by “a third device associated with a third party”. It’s ambiguous that the limitation discloses a third device associated with a third party without any disclosure of a first/second device or a first/second party. It’s ambiguous what entails a third party (e.g. TAS or user) based on the context of the claim. 

Regarding Claims 2-11, 13-20, and 22, the claims are rejected as they inherited the deficiency of the parent claim and have not resolved the deficiency. Therefore, the claims rejected based on the same rationale as applied to the parent claim above.


Response to Arguments
Regarding Claims 1, 12 and 21, Applicant’s argue that Examiner erred rejecting the claims under 35 U.S.C. 112(b). 
In specific, Applicant’s contends that the “claims 1, 12, and 21 do not use the terms "first device" and "second device", these claims do recite two devices of the subscriber (namely, "parent device" and "child device")”; see remarks 09/29/2021 page 7 ¶ 2. Examiner respectfully disagrees. Examiner note that the recited devices (namely, "parent device" and "child device") are not clearly disclosed as either the "first device" or "second device". Thus, its ambiguous using the term "third device" to identify the third device referenced in these claims.


Allowable Subject Matter
Regarding Claims 1-22, independent claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action. 


CONCLUSION
The newly found prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ghuli et al. (US  2016/0330320) Discloses a telephony system for handling forked calls; see ¶ 0001. In specific, the originating server may take ownership of forking, at least with respect to the unreached endpoint, and attempt to reach the endpoint via another route; see ¶ 0004. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/H.R/Examiner, Art Unit 2472                                                                                                                                                                                                        

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472